DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s Request for continued Examination filed on February 2, 2022. 
Claims 3, 5, and 12-15 have been canceled. 
Claim 1 has been amended.
Response to Arguments
Applicant’s arguments, see Pg. 7, filed January 31, 2022 with respect to claim 5 have been fully considered and are persuasive.  The 112(a) rejection of claim 5 has been withdrawn. Applicant has cancelled claim 5. 
Applicant’s arguments, see Pg. 7-8, filed January 31, 2022 with respect to claims 1-3, and 5-11 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has amended claim 1 to recite limitations directed to the torque balancing system, and has cancelled claims 3 and 5.
Applicant’s arguments, see Pg. 8, filed January 31, 2022 with respect to claims 12-15 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Applicant has cancelled claims 12-15.
Allowable Subject Matter
Claims 1-2, 6-11, and 17-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
Wu discloses a system, comprising: 
a gantry (Translated Wu; [0036], arched arm) with an x-ray source (Translated Wu; [0036], X-ray source) and an x-ray detector (Translated Wu; [0036], X-ray detector) mounted thereon opposite each other (Fig. 1, Source 41 and detector 42 opposite of each other); 
a carrier (Translated Wu; [0038], Arc track drive) coupled to the gantry (Translated Wu; [0038], Arc track drive connected to image body and robot platform) and configured to rotate the gantry relative to the carrier (Translated Wu; [0055]-[0057], arc shaped guide rail and C-arm moved in a circular motion); and
 a robotic arm (Fig. 1, 2) coupling the carrier to a base (Fig. 1, 8), the robotic arm comprising at least three links (Fig. 1, robot arm 2 has multiple links) and four joints (Translated Wu; [0036], six rotary joints), wherein a joint  (Translated Wu; [0036], six rotary joints) of the robotic arm coupling the carrier to a link of the robotic arm is configured to rotate the carrier relative to the link in a plane perpendicular to the first plane (Translated Wu; [0055]-[0057], arc shaped guide rail and C-arm moved in a circular motion);
a controller (Translated Wu; [0054], control system) configured with instructions in non-transitory memory that when executed causes the controller to:
 control the x-ray detector and the x-ray source to image a subject (Translated Wu; [0047]-[0048], imaging),
a torque balancing system (translated Wu; [0039]) configured to counter static torques generated by a configuration of the at least three links of the robotic arm, the gantry and the base.

Lurz teaches while controlling the x-ray detector (Fig. 1, 7a) and the x-ray source (Fig. 1, 7b) to image the subject ([0025], imaging), simultaneously control the carrier (Fig. 1, 6) to rotate the gantry ([0024], C-arm is rotated about A6) and the robotic arm (Fig. 1, 3, 4, and 5) to a plurality of articulated configurations ([0024], arms rotate about different axis A1, A2, A3, A4, and A5) according to a trajectory ([0025], imaging).
However, the combination of Wu, Chen, and Lurz fails to disclose wherein the torque balancing system comprises a plurality of springs, each spring configured to apply a balancing torque near a corresponding rotational joint of the at least three links of the robotic arm, the gantry, and the base.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2, and 6-11 are allowable by virtue of their dependency. 
Regarding claim 17:
Wu discloses a system, comprising: 
a C-shaped gantry (Translated Wu; [0041], C-shaped arm) with an x-ray source (Fig. 1, 41) and an x-ray detector (Fig. 1, 42) mounted thereon;
 a carrier (Translated Wu; [0038], arc track) coupled to the C-shaped gantry (Translated Wu; [0038], arc track attached to robotic arm) and configured to translate the C- shaped gantry relative to the carrier (Translated Wu; [0055]-[0057], arc shaped guide rail and C-arm moved in a circular motion);

 a second link of the robotic arm (Fig. 1, robotic arm 2 has multiple links) coupled to the first link at a second joint (Translated Wu; [0043], six joints); 
a third link of the robotic arm (Fig. 1, robotic arm 2 has multiple links) coupled to the second link at a third joint (Translated Wu; [0043], six joints);
a mobile base (Translated Wu; [0042], mobile platform) coupled to the third link at a fourth joint (Translated Wu; [0043], six joints);
a controller (Translated Wu; [0054], control system) configured with instructions in non-transitory memory that when executed causes the controller to:
control the carrier (Translated Wu; [0055]-[0057], arc shaped guide rail and C-arm moved in a circular motion), the first link, the second link, the third link, and the mobile base (Translated Wu; [0048], mobile platform moved) to adjust an isocenter of the x-ray source and the x- ray detector to the desired isocenter position (Translated Wu; [0048], mobile platform moved to new imaging center),
control the x-ray source and the x-ray detector to image a subject (Translated Wu; [0047]-[0048], imaging operation using image devices).
Chen teaches carrier (Fig. 1, 27) configured to translate the C-shaped gantry relative to the carrier along a gantry track ([0014], C-arm slides along drive assembly).
Lurz teaches the carrier (Fig. 1, 6) rotatable at the first joint (Fig. 1, joint between arm 5 and interface 6) in a first plane relative to the first link (Fig. 1, rotation A6)
the first link (Fig. 1, arms 3-5) rotatable at the second joint relative to the second link in a second plane perpendicular to the first plane (Fig. 1, rotations A1-A5); 

 the third link (Fig. 1, arms 3-5) rotatable at the fourth joint relative to the mobile base in the second plane (Fig. 1, rotations A1-A5),
control the carrier, the first link, the second link, the third link, and the mobile base to adjust an isocenter of the x-ray source and the x- ray detector to the desired isocenter position ([0024]-[0027], robotic arm movement controlled).
Kalender teaches a controller (Fig. 1, 1) configured with instructions in non-transitory memory that when executed causes the controller to:
receive a desired isocenter position ([0034]-[0036], isocenter selected by user).
However, the combination of Wu, Chen, Lurz, and Kalender fails to disclose while controlling the x-ray source and the x-ray detector to image the subject, control the carrier, the first link, the second link, the third link, and the mobile base to dynamically rotate the x-ray source and the x-ray detector around a point different from the isocenter of the system.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 18-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                   

/DANI FOX/Primary Examiner, Art Unit 2884